DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission RCE filed on 03/04-2022; and amendments and remakes filed on 02/22/2022 have been entered.
Application Status
Amended claim 1-3, 6, 19-25, 31-34 and 36-42 are under examination. 
Claim 4-5, 7-18, 26-30 and 35 are cancelled.
Claim 25, 31-34 and 36-42 are withdrawn from examination.
Claim 1-3, 6 and 19-24 are rejected. 
Withdrawn Rejection
The 35 U.S.C. 103 rejection over claim 1-3, 6 and 19-24 as being unpatentable over Miller et al. (US 4,590,084) as evidenced by Prepared Foods (Ref. U) have been withdrawn in light of Applicant’s amendments submitted on 02/22/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 6 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “an amylose (emphasis) content of from about 8 wt.% to about 50 wt. %” (see instant specification, published specification [0041]), does not reasonably provide enablement for the reconstituted kernel composition has “…an amylase (emphasis) content of from about 8 wt.% to about 50 wt. % wherein the amylase content is sufficient to yield a reconstituted composition having a cooking performance index (CPI) of 1 to 5…”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claim 2-3, 6 and 19-24 are also rejected since the claims are depended upon rejected claim 1.
Claim 19, 20, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “amylose starch component” (see instant specification, published [0042]-[0045]), but does not reasonably provide enablement for “amylase starch component” as recited in claim 19, 20 and 21; and for “high amylase corn starch” in claim 20. .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 6 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “amylase content” in claim 1 is used by the claim to mean amylose content. The term “amylase content” is indefinite because the specification does not clearly redefine the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “amylase starch component” in claim 19, 20 and 21 is used by the claim to mean amylose starch component. The term “amylase starch component” is indefinite because the specification does not clearly redefine the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “high amylase corn starch” in claim 20 is used by the claim to mean high amylose corn starch. The term “high amylase corn starch” is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kormelink et al. (US 2014/0302225 A1) and in view of Satin (US 4,237,170). 
Regarding claim 1, 19, 20, 23 and 24, Kormelink et al. (Kormelink) discloses a reconstituted cereal grain (‘225, [0022]) comprising rice flour (cereal component) (‘225, [0038], [0049]), wherein rice starch (high amylose starch) (‘225, [0049]) is a component in the rice flour (cereal component). Kormelink discloses the reconstituted cereal grain (‘225, [0022]) comprising pea fiber (legume component) (‘225, [0039], [0048]). 
Kormelink does not explicitly disclose the pea fiber (legume component) as yellow pea flour. However Satin teaches flour composition comprising pea fiber obtained from hulls of yellow field peas for high fiber content (‘170, col. 2, ln. 25-31). Kormelink and Satin are of the same field of endeavor of pea fiber for high fiber content in food. It would have been obvious to one at ordinary skill in the art at the time of the filing of the claimed invention to be motivated to use Satin’s flour composition comprising pea fiber (yellow pea flour) in Kormelink’s reconstituted cereal grain as Satin clearly teaches known flour composition with the pea fiber (yellow pea flour) enrich food with natural fibers content (‘170, col.2, ln. 22-25). 
With respect to the limitation of  “… an amylase content of from about 8 wt. % to about 50 wt.%...”, Kormelink’s rice starch (high amylose starch) (‘225, [0049]) is a minimum of the 85 wt. % of rice flour (cereal component). The rice flour (cereal component) is 25-65 wt. % of the reconstituted cereal grain (‘224, [0052]); hence the rice starch (high amylose starch) provides an amylose content in a range of about 21 to 51 wt. %., which overlaps the cited range. With respect to the limitation of “…wherein the amylase content is sufficient to yield a reconstituted composition having a cooking performance index (CPI) of 1 to 5…”, is considered functional language of the amylase content of from about 8 wt. % to about 50 wt. % is sufficient to yield a cooking performance index. Attention is drawn to Instant Specification, published [0020]-[0021], [0057]-[0063]; a reconstituted kernel composition with a desired texture as measure by cooking performance index (CPI)..., (published specification [0020], [0057]) “...CPI may be calculated, for example, “…resistance of the reconstituted kernel composition to chewing…”. Modified Kormelink teaches rice starch (high amylose starch) provides an amylose content in a range of about 21 to 51 wt. %, which overlaps the cited range which overlaps with the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Modified Kormelink’s reconstituted kernel composition is expected function of having a cooking performance index of 1 to 5 as claimed.  
Regarding claim 2, modified Kormelink discloses the reconstituted kernel composition comprising an emulsifier (‘225, [0054]). 
Regarding claim 3, modified Kormelink discloses the emulsifier in an amount of 0.6 to 1.2 wt. %, (‘225, [0054), which overlaps the cited range up to 0.6 wt. %. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 6, modified Kormelink discloses the emulsifier comprising phospholipids (‘225, [0033]). 
Regarding claim 21, modified Kormelink discloses the reconstituted kernel composition comprising the rice flour (cereal component) in a range of 25-60 wt.% (‘225, [0052]), the pea fiber (legume component) in a range of 35-70 wt.% (‘225, [0053]), and rice starch (high amylose starch) provides an amylose content in a range of about 21 to 51 wt. %, which overlaps the cited range which overlaps with the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Modified Kormelink does not explicitly disclose the weight ratio as cited in claim 21, however it would have been obvious to one of ordinary skill in the art to be motivated to optimize the amounts of the ingredients including the cited ratio in modified Kormelink to provide a desired texture, absent a clear and convincing argument or evidence to the contrary.
Regarding claim 22, modified Kormelink disclose the reconstituted kernel composition comprising a water content (‘225, [0050]); however modified Kormelink does not disclose the amount as cited. It would have been obvious to one of ordinary skill in the art to be motivated to adjust an amount of water including the cited amount in modified Kormelink’s reconstituted kernel composition to provide enough hydration of the flour ingredients in an extrusion process at taught by Kormelink (‘225, [0046], [0062]) for desired texture. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6 and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792